Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 10, 2005, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of Zxh years, unanimously affirmed.
The court complied with CPL 380.50 (1) (see People v McClain, 35 NY2d 483 [1974], cert denied sub nom. Taylor v New York, 423 US 852 [1975]). The record indicates that before *322pronouncing sentence, the court invited defendant to make a statement, whereupon defendant began to do so, but stopped speaking.
We perceive no basis for reducing the sentence. Concur— Friedman, J.E, Nardelli, Gonzalez, Catterson and Kavanagh, JJ.